UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6965


RONALD MCCLARY,

                    Plaintiff - Appellant,

             v.

MICHAEL BUTLER,

                    Defendant - Appellee.



                                      No. 19-7016


RONALD MCCLARY,

                    Plaintiff - Appellant,

             v.

MARTA KALINSKI, f/k/a Kalinski; CHRISTINA FOX, f/k/a Fox; CASSANDRA
S. LOR, f/k/a Lor,

                    Defendants - Appellees.



Appeals from the United States District Court for the Western District of North Carolina,
at Statesville. Martin K. Reidinger, District Judge. (5:19-cv-00016-MR; 5:18-cv-00102-
MR)


Submitted: September 26, 2019                                 Decided: October 1, 2019
Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Ronald McClary, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Ronald McClary seeks to appeal the district court’s

orders denying his motions for appointment of counsel.           This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949). The orders McClary seeks to appeal are neither

final orders nor appealable interlocutory or collateral orders. Accordingly, we dismiss the

appeals for lack of jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




                                             3